DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 12 recite “a limit value detection unit configured to detect a motor current limit value based on the temperature of the motor controller and the motor current” and “an adjustment quantity detection unit configured to detect an adjustment quantity for limiting a motor current based on the temperature of the motor controller and the motor current”. It is unclear whether a new current is being introduced, since a motor current is previously introduced in claim 1 and the “a motor current” of claims 2 and 12 rely upon previously introduced “motor current”.
Claims 5 and 15 recite the limitation "the size of the adjustment quantity" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GU (2011/0178681 A1).
	Regarding claim 1, GU teaches a motor control apparatus of an electric power steering (EPS) system for a vehicle (motor-driven power steering system 10), the apparatus comprising: a temperature sensing unit (temperature sensor Ts) configured to sense a temperature 5of a motor controller for controlling the motor in the EPS system; and an output control module (field effect transistors FET) configured to adjust a motor current, applied from a steering control module (peripheral circuits) of the EPS system to the motor, based on the motor current and the temperature of the motor controller sensed by the temperature sensing unit (paragraph [0022], [0026]-[0030]).
	Regarding claims 10 and 20, GU teaches the apparatus wherein the temperature of the motor controller is an initial temperature of the motor controller first sensed after an operation of the EPS system is initiated (paragraph [0032]).
Regarding claim 11, GU teaches a motor control method of an electric power steering (EPS) system for a vehicle (method of protecting a motor-driven power steering system from overheat), the method comprising: sensing a temperature of a motor controller of the EPS system (paragraph [0028]); and26MOBAJU.360AUS adjusting a motor current, applied from a steering control module of the EPS system to the motor, based on the motor current and the temperature of the motor controller sensed by a temperature sensing unit (paragraph [0022]).

Allowable Subject Matter
Claims 2-9 and 12-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 12 teach a limit value detection unit configured to detect a motor current limit value based on the temperature of the motor controller and the motor current. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach motor control devices and methods of electric power steering systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611